DETAILED ACTION
This action is in response to the continuation application filed on 2/22/2022. 
Claims 2-21 are pending.
.
Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 2/22/2022, 3/7/2022, 3/8/2022 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to encoding image data generated by an image sensor including applying lossy transform to the image data, such that at least some of digital values in an input domain are lumped to a single value in an output domain, transforming the image data to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients including a first quantized transform coefficient and a second quantized transform coefficient different from the first quantized transform coefficient, encoding the quantized coefficients and storing the encoded coefficients to a memory device in a compressed file in which the compressed file is not tonally processed. codes and the value codes to a memory device of an image sensor. 

Prior art was found for the claims as follows:

- Tourapis (US 20140003528 A1)


- Yamamoto (US 20070097217 A1)
Yamamoto discloses camera having an image sensor for capturing an image in which a preprocessing is performed including adjusting white balance and gamma correction and compressing the image using the JPEG compression scheme which includes DCT and quantization.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 2 and 19, encoding image data generated by an image sensor including applying lossy transform to the image data, such that at least some of digital values in an input domain are lumped to a single value in an output domain, transforming the image data to obtain transform coefficients, quantizing the transform coefficients to obtain quantized transform coefficients including a first quantized transform coefficient and a second quantized transform coefficient different from the first quantized transform coefficient, encoding the quantized coefficients and storing the encoded coefficients to a memory device in a compressed file in which the compressed file is not tonally processed. codes and the value codes to a memory device of an image sensor.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.



Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JAE N NOH/
Primary Examiner, Art Unit 2481